DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 1/29/2021.  Claims 2-4, 7-12, and 15-19 remain pending in the present application.
Information Disclosure Statement
The information disclosure statement submitted on 3/9/2021 has been considered by the Examiner and made of record in the application file.	
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Landon E. Wiebusch on 3/26/2021.

The application has been amended as follows (only amended claims are show):

2. (Currently amended) A method for device-to-device (D2D) communication, the method comprising:
receiving, by a first user equipment (UE) from a second UE, an in-coverage bit/flag and a synchronization signal, the in-coverage bit/flag indicating whether the second UE is an in-coverage UE or an out-of-coverage UE of a cellular network, the synchronization signal 
determining, by the first UE based at least in part on the in-coverage bit/flag and the 
participating, by the first UE, in a D2D communication session with the second UE as either the timing slave or the timing master based on a result of the determination of whether the first UE is the timing slave or the timing master.

10. (Currently amended) A first user equipment (UE) comprising:
a processor; and
a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to:
receive, from a second UE, an in-coverage bit/flag and a synchronization signal, the in-coverage bit/flag indicating whether the second UE is an in-coverage UE or an out-of-coverage UE of a cellular network, the synchronization signal 
determine, based at least in part on the in-coverage bit/flag from the second UE and the synchronization signal, whether the first UE is a timing slave or a timing master; and
participate in a D2D communication session with the second UE as either the timing slave or the timing master based on a result of the determination of whether the first UE is the timing slave or the timing master.

18. (Currently amended) A method for device-to-device (D2D) communication, the method comprising:
receiving, by a first user equipment (UE) from a second UE, an in-coverage bit/flag and a synchronization signal, the in-coverage bit/flag indicating whether the second UE is an in-
determining, based at least in part on the in-coverage bit/flag from the second UE and the synchronization signal, whether the first UE is a timing slave or a timing master; and
transmitting, by the first UE, a second in-coverage bit/flag in accordance with the determination of whether the first UE is the timing slave or the timing master.
Allowable Subject Matter
Claims 2-4, 7-12, and 15-19 are allowed.
The following is an Examiner’s statement of reasons for allowance: Considering claims 2, 10, and 18, the best prior art found during the prosecution of the present application, Horn et al. (U.S. Patent Application Publication No. 2009/0196277 A1), Sawada (U.S. Patent Application Publication No. 2005/0148315 A1), Richardson et al. (U.S. Patent Application Publication No. 2013/0183905 A1), and Palanki et al. (U.S. Patent Application Publication No. 2010/0165882 A1), fails to disclose, teach, or suggest the limitations of receiving, by a first user equipment (UE) from a second UE, an in-coverage bit/flag and a synchronization signal, the in-coverage bit/flag indicating whether the second UE is an in-coverage UE or an out-of-coverage UE of a cellular network, the synchronization signal indicating a timing reference; and determining, by the first UE based at least in part on the in-coverage bit/flag and the synchronization signal, whether the first UE is a timing slave or a timing master in combination with and in the context of all of the other limitations in claims 2, 10, and 18.
Additionally, Applicant’s arguments filed on 1/29/2021 were persuasive to overcome the 35 USC § 112(a) rejection.
Claims 3, 4, 7-9, 11, 12, 15-17, and 19 are also allowed by virtue of their dependency on 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-






/Mark G. Pannell/Examiner, Art Unit 2642